 
Exhibit 10.2

 

--------------------------------------------------------------------------------

 

 
 
 
COMMONWEALTH TELEPHONE ENTERPRISES, INC.,


CITIZENS COMMUNICATIONS COMPANY
 
AND
 
THE BANK OF NEW YORK
 
as Trustee
 
____________________
 
First Supplemental Indenture
 
Dated as of March 8, 2007
 
___________________
 
2005 Series A 3¼% Convertible Notes due 2023
 
 
 
 
 

--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------



        FIRST SUPPLEMENTAL INDENTURE dated as of March 8, 2007 (the “First
Supplemental Indenture”) among COMMONWEALTH TELEPHONE ENTERPRISES, INC., a
Pennsylvania corporation (the “Company”), CITIZENS COMMUNICATIONS COMPANY, a
Delaware corporation (“Citizens” or in its capacity as the guarantor, the
“Guarantor”), and THE BANK OF NEW YORK, a New York banking corporation, as
Trustee (the “Trustee”).
 
RECITALS OF THE COMPANY
 
        WHEREAS, the Company and the Trustee have heretofore executed and
delivered the Indenture dated as of August 3, 2005 (the “Base Indenture”)
relating to the Company’s 2005 Series A 3¼% Convertible Notes due 2023 (each a
“Note” and collectively, the “Notes”);
        
        WHEREAS, the Company has entered into the Agreement and Plan of Merger
dated as of September 17, 2006 (the “Merger Agreement”) among the Company,
Citizens and CF Merger Corp., a wholly owned subsidiary of Citizens (“Merger
Subsidiary”), pursuant to which Merger Subsidiary will be merged with and into
the Company (the “Merger”), whereupon the separate existence of Merger
Subsidiary shall cease, and the Company shall be the surviving corporation and
become a wholly owned subsidiary of Citizens;
 
        WHEREAS, pursuant to the Merger Agreement, at the effective time of the
Merger (the “Effective Time”), each share of the Company’s outstanding common
stock, par value $1.00 per share (the “Common Shares”), shall be converted into
the right to receive 0.768 shares of common stock, par value $0.25 per share, of
Citizens (“Citizens’ Stock”) and $31.31 in cash, without interest (collectively,
the “Merger Consideration”);
        
        WHEREAS, Section 12.01 of the Base Indenture provides that the Company
shall only consolidate or merge with or into any other Person or Persons
(whether or not affiliated with the Company) upon certain terms and upon the
satisfaction of certain conditions specified therein;
 
        WHEREAS, pursuant to Section 15.07(a) of the Base Indenture, following
the consummation of the Merger, the Company and Citizens shall execute with the
Trustee a supplemental indenture, which shall provide for the conversion and
settlement of the Notes as set forth in the Base Indenture and include
additional provisions to protect the interests of the holders of the Notes;
 
        WHEREAS, Section 11.01(a) of the Base Indenture provides that the
Company, when authorized by the resolutions of the Board of Directors, and the
Trustee may, from time to time, and at any time, without the consent of any
Noteholders, enter into an indenture or indentures supplemental thereto to make
provisions with respect to the conversion rights of the Noteholders pursuant to
the requirements of Section 15.07 of the Base Indenture and the repurchase
obligations of the Company pursuant to the requirements of Section 3.05(e) of
the Base Indenture;
 

2

--------------------------------------------------------------------------------


 
        WHEREAS, pursuant to Section 11.05 of the Base Indenture, the Trustee
was provided with an Officers’ Certificate and an Opinion of Counsel as
conclusive evidence that this First Supplemental Indenture complies with the
requirements of Article 11 of the Base Indenture and is otherwise authorized or
permitted by the Base Indenture; and
 
        WHEREAS, all things necessary to make this First Supplemental Indenture
a valid agreement of the Company, Citizens and the Trustee, and a valid
supplement to the Base Indenture, have been done.
 
        NOW, THEREFORE, THIS FIRST SUPPLEMENTAL INDENTURE WITNESSETH:
 
        For and in consideration of the premises, the parties hereby mutually
agree, for the benefit of the Company and the equal and proportionate benefit of
all Noteholders, as follows:
 
 
ARTICLE 1
AUTHORIZATION; DEFINITIONS
 
        Section 1.01. First Supplemental Indenture. This First Supplemental
Indenture is supplemental to, and is entered into in accordance with Section
11.01 of the Base Indenture, and except as modified, amended and supplemented by
this First Supplemental Indenture, the provisions of the Base Indenture are in
all respects ratified and confirmed and shall remain in full force and effect.
 
        Section 1.02. Capitalized Terms. Capitalized terms used herein but not
defined shall have the meanings assigned to them in the Base Indenture.
 
 
ARTICLE 2
AMENDMENTS TO THE BASE INDENTURE
 
        Section 2.01. Amendments To The Base Indenture. The Base Indenture is
hereby amended in the following manner:
 
        (a) The following definitions shall be added to Section 1.01 of the Base
Indenture:
 
        “Citizens” means Citizens Communications Company.
 
        “First Supplemental Indenture” means the First Supplemental Indenture
dated as of March 8, 2007 among the Company, Citizens, and the Trustee.
 
        “Per Note Unit Value” means, on any date and with respect to each $1,000
principal amount of Note, the sum of (i) $804.84 in cash, without interest and
(ii) the product of (x) 0.768 shares of Citizens’ common stock, par value $0.25
per share (“Citizens’ Stock”), (y) the Conversion Rate then in effect and (z)
the Closing Sale Price of Citizens’ Stock on such date.
 

3

--------------------------------------------------------------------------------



        “Per Share Unit Value” means, on any date, the sum of (i) 0.768 shares
of Citizens’ Stock multiplied by the Closing Sale Price of Citizens’ Stock on
such date and (ii) $31.31 in cash, without interest; provided that, if the
Conversion Rate is adjusted, the 0.768 amount (as it may previously have been
adjusted) shall be adjusted by the same percentage amount as the adjustment to
the Conversion Rate.
 
        “Unit” means, on any date of determination and with respect to each
$1,000 principal amount of Notes, (i) 0.768 shares of Citizens’ Stock multiplied
by the Conversion Rate then in effect and (ii) $804.84 in cash, without
interest.
 
        (b) The definition of “Common Stock” in Section 1.01 of the Base
Indenture shall be amended, effective as of the Effective Time of the Merger, by
replacing it in its entirety with the following:
 
        “Common Stock” means any stock of any class of Citizens which has no
preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of Citizens and
which is not subject to redemption by Citizens. Subject to the provisions of
Section 15.07, however, shares issuable on conversion of Notes shall include
only shares of the class designated as common stock of Citizens at the date of
the First Supplemental Indenture (namely, Citizens’ common stock, par value
$0.25 per share) or shares of any class or classes resulting from any
reclassification or reclassifications thereof and which have no preference in
respect of dividends or of amounts payable in the event of any voluntary or
involuntary liquidation, dissolution or winding up of Citizens and which are not
subject to redemption by Citizens; provided that if at any time there shall be
more than one such resulting class, the shares of each such class then so
issuable on conversion shall be substantially in the proportion which the total
number of shares of such class resulting from all such reclassifications bears
to the total number of shares of all such classes resulting from all such
reclassifications.
 
        (c) The definition of “Conversion Obligation” in Section 1.01 and
15.03(a) of the Base Indenture shall be amended by replacing it in its entirety
in Section 1.01 with the following:
 
        “Conversion Obligation” has the meaning specified in Section 15.01(a).
 
        (d) Each instance of the term “Conversion Obligation” in the definition
of “Cash Settlement Averaging Period”, and Section 15.02 of the Base Indenture
shall be replaced with the phrase “Conversion Obligation constituting Common
Stock”.
 
        (e) The definition of “Daily Conversion Value Amount” in Section 1.01 of
the Base Indenture shall be amended only with regard to Trading Days occurring
on or after the close of business on the effective date of the Merger by
replacing it in its entirety with the following:
 

4

--------------------------------------------------------------------------------


 
        “Daily Conversion Value Amount” means, for each Trading Day during any
Cash Settlement Averaging Period, and for each $1,000 principal amount of Notes,
the amount equal to (x) the sum of (i) $804.84 and (ii) the product of (1) the
Closing Sale Price of the Common Stock on such Trading Day multiplied by (2) the
Conversion Rate in effect on such Trading Day multiplied by (3) 0.768, divided
by (y) 20.
 
        (f) The definition of “Daily Share Amount” in Section 1.01 of the Base
Indenture shall be amended only with regard to Trading Days occurring on or
after the close of business on the effective date of the Merger by replacing it
in its entirety with the following:
 
        “Daily Share Amount” means, for each Trading Day during any Cash
Settlement Averaging Period and for each $1,000 principal amount of Notes, a
number of shares of Common Stock (but in no event less than zero) determined by
the following formula:
 
(Conversion Rate in effect
on such Trading Day)
x
(100% - Y%) x 0.768
 
20
 



where Y% is equal to (i) in the case where the Settlement Method Election Notice
sets forth a Specified Percentage pursuant to Section 15.03(b)(iii)(B)(2), such
Specified Percentage or (ii) in the case where the Settlement Method Election
Notice sets forth a Specified Dollar Amount pursuant to Section
15.03(b)(iii)(B)(1), a percentage equal to (x) the result of (A) such Specified
Dollar Amount divided by (B) the Stock Portion Conversion Value (as defined in
Section 15.03) multiplied by (y) 100.
 
        The Daily Share Amount for any Trading Day during any Cash Settlement
Averaging Period shall be subject to adjustment by the Company in the event that
an event requiring an adjustment to the Conversion Rate occurs subsequent to
such Trading Day but prior to the date that the Daily Share Amount for such
Trading Day is delivered to holders pursuant to Section 15.03.
 
        (g) Paragraph (iv) of the definition of “Outstanding” in Section 1.01 of
the Base Indenture shall be amended by deleting the phrase “into Common Stock”.
 
        (h) Section 3.05(e) of the Base Indenture shall be amended by replacing
it in its entirety with the following:


5

--------------------------------------------------------------------------------


 
        “(e) In the case of a reclassification, change, consolidation, merger,
combination, sale or conveyance to which Section 15.07 applies, in which the
Common Stock is changed or exchanged as a result into the right to receive
stock, securities or other property or assets (including cash), which includes
shares of Common Stock or shares of common stock of another Person that are, or
upon issuance will be, traded on a United States national securities exchange or
approved for trading on an established automated over-the-counter trading market
in the United States and such shares constitute at the time such change or
exchange becomes effective in excess of 50% of the aggregate Fair Market Value
of such stock, securities or other property or assets (including cash) (as
determined by the Company, which determination shall be conclusive and binding),
then the Person formed by such consolidation or resulting from such merger or
which acquires such assets, as the case may be, shall execute and deliver to the
Trustee a supplemental indenture (accompanied by an Opinion of Counsel that such
supplemental indenture complies with the Trust Indenture Act as in force at the
date of execution of such supplemental indenture) modifying the provisions of
this Indenture relating to the right of holders of the Notes to cause the
Company to repurchase the Notes following a Designated Event, including without
limitation the applicable provisions of this Section 3.05 and the definitions of
Common Stock and Designated Event, as appropriate, as determined in good faith
by the Company (which determination shall be conclusive and binding), to make
such provisions apply to such other Person if different from Citizens and the
common stock issued by such Person (in lieu of Citizens and the Common Stock of
Citizens).”
 
        (i) Section 15.01 of the Base Indenture shall be amended by replacing it
in its entirety with the following:
 
        “Section 15.01. Right To Convert. (a) Subject to and upon compliance
with the provisions of this Indenture, prior to the close of business on the
Business Day immediately preceding July 15, 2023, the holder of any Note shall
have the right, at such holder’s option, to convert the principal amount of the
Note, or any portion of such principal amount which is a multiple of $1,000,
into cash and fully paid and non-assessable shares of Common Stock (as such
shares shall then be constituted) constituting a Unit (the “Conversion
Obligation”), subject to the Company’s right to elect to deliver cash or a
combination of cash and Common Stock in lieu of Common Stock then constituting a
portion of such Unit pursuant to Section 15.03, by surrender of the Note so to
be converted in whole or in part, together with any required funds, under the
circumstances described in this Section 15.01 and in the manner provided in
Section 15.02. The Notes shall be convertible only upon the occurrence of one of
the following events:
 
        (i) during any Fiscal Quarter (and only during such Fiscal Quarters)
commencing after June 30, 2005, if the Per Share Unit Value exceeds 120% of the
then-effective Conversion Price for at least 20 Trading Days in the
30 consecutive Trading Day period ending on the last Trading Day of the
immediately preceding Fiscal Quarter (it being understood for purposes of this
Section 15.01(a)(i) that the Conversion Price in effect at the close of business
on each of the 30 consecutive Trading Days should be used);
 
       (ii) during the five Business Day period immediately following any five
consecutive Trading Day period (the “Measurement Period”) in which the Trading
Price per $1,000 principal amount of the Notes for each day of such Measurement
Period was less than 98% of the Per Note Unit Value on such date; provided that
no conversion pursuant to this clause (ii) may be made after July 15, 2018, if
on any Trading Day during the Measurement Period, the Per Share Unit Value is
more than 100%, but less than 120% of the Conversion Price on such Trading Day;
 

6

--------------------------------------------------------------------------------


 
        (iii) if such Note has been called for redemption, at any time on or
after the date the notice of redemption has been given until the close of
business on the second Business Day immediately preceding the redemption date;
or
 
                (iv) as provided in Section (b) of this Section 15.01.
 
        The Trustee (or other conversion agent appointed by the Company) shall,
on behalf of the Company, determine on a daily basis during the time period
specified in Section 15.01(a)(i) whether the Notes shall be convertible as a
result of the occurrence of an event specified in clause (i) above and, if the
Notes shall be so convertible, the Trustee (or other conversion agent appointed
by the Company) shall promptly deliver to the Company and the Trustee (if the
Trustee is not the conversion agent) written notice thereof. Whenever the Notes
shall become convertible pursuant to this Section 15.01, the Company or, at the
Company’s request, the Trustee in the name and at the expense of the Company,
shall notify the holders of the event triggering such convertibility in the
manner provided in Section 16.03, and the Company shall also publicly announce
such information and publish it on the Company’s web site. Any notice so given
shall be conclusively presumed to have been duly given, whether or not the
holder receives such notice.
 
        The Trustee (or other conversion agent appointed by the Company) shall
have no obligation to determine the Trading Price under this Section 15.01
unless the Company has requested such a determination; and the Company shall
have no obligation to make such request unless a holder provides it with
reasonable evidence that the Trading Price per $1,000 principal amount of Notes
would be less than 98% of the Per Note Unit Value. If such evidence is provided,
the Company shall instruct the Trustee (or other conversion agent) to determine
the Trading Price of the Notes beginning on the next Trading Day and on each
successive Trading Day until the Trading Price per $1,000 principal amount of
Notes is greater than or equal to 98% of the Per Note Unit Value; provided that
the Trustee shall be under no duty or obligation to make the calculations
described in Section 15.01(a)(ii) hereof or to determine whether the Notes are
convertible pursuant to such section. For the avoidance of doubt, the Company
shall make the calculations described in Section 15.01(a)(ii), using the Trading
Price provided by the Trustee.
 
        The Trustee shall be entitled at its sole discretion to consult with the
Company and to request the assistance of the Company in connection with the
Trustee’s duties and obligations pursuant to Section 15.01(a)(i) and Section
15.01(a)(ii) hereof (including without limitation the calculation or
determination of the Conversion Price, the Closing Sale Price and the Trading
Price), and the Company agrees, if requested by the Trustee, to cooperate with,
and provide assistance to, the Trustee in carrying out its duties under this
Section 15.01; provided that nothing herein shall be construed to relieve the
Trustee of its duties pursuant to Section 15.01(a)(i) and Section 15.01(a)(ii)
hereof.
 
 
 

7

--------------------------------------------------------------------------------



        (b) In addition, if:
 
       (i) (A) Citizens distributes to all holders of its Common Stock rights or
warrants entitling them (for a period expiring within 45 days of the record date
for the determination of the stockholders entitled to receive such distribution)
to subscribe for or purchase shares of Common Stock, at a price per share less
than the average of the Closing Sale Price of the Common Stock for the ten
Trading Days immediately preceding, but not including, the date such
distribution is first publicly announced by the Company, or (B) Citizens
distributes to all holders of its Common Stock, cash or other assets, debt
securities or rights to purchase its securities, where the Fair Market Value of
such distribution per share of Common Stock exceeds 5% of the Closing Sale Price
of the Common Stock on the Trading Day immediately preceding the date such
distribution is first publicly announced by Citizens, then, in either case, the
Notes may be surrendered for conversion at any time on and after the date that
Citizens gives notice to the holders of such distribution, which shall be not
less than 20 days prior to the Record Date for such distribution, until the
earlier of the close of business on the fourth Business Day immediately
preceding, but not including, the Record Date or the date Citizens publicly
announces that such distribution will not take place; provided that if the
holder will otherwise participate in such distribution without conversion (as if
such holder had held a number of shares equal to the Conversion Rate multiplied
by 0.768), neither any adjustment to the Conversion Rate will be made nor will a
holder of a Note have the ability to convert pursuant to this Section 15.01(b);
or
 
        (ii) Citizens consolidates with or merges with or into another Person or
is a party to a binding share exchange or conveys, transfers, sells, leases or
otherwise disposes of all or substantially all of its properties and assets in
each case pursuant to which the Common Stock is converted into cash, securities
or other property, then the Notes may be surrendered for conversion at any time
from and after the date fifteen (15) days prior to the anticipated effective
date of the transaction and ending on and including the date fifteen (15) days
after the consummation of the transaction. If such transaction constitutes a
Designated Event, the Notes may be surrendered for conversion until the
corresponding Designated Event Repurchase Date. In such an event, a holder of
Notes may elect to exercise its option to require the Company to repurchase all
or a portion of such holder’s Notes pursuant to Section 3.05. The Board of
Directors shall determine the anticipated effective date of the transaction, and
such determination shall be conclusive and binding on the holders and shall be
publicly announced by the Company and posted on its web site not later than two
Business Days prior to such 15th day.
 
 
        (c) A Note in respect of which a holder is electing to exercise its
option to require the Company to repurchase such holder’s Notes upon a
Designated Event pursuant to Section 3.05, or at the option of the holder
pursuant to Section 3.06, may be converted only if such holder withdraws its
election in accordance with Section 3.05(c) or Section 3.08, respectively. A
holder of Notes is not entitled to any rights of a holder of Common Stock until
such holder has converted his Notes to Units, subject to the Company’s right to
settle the related Common Stock portion of the Conversion Obligation partly or
wholly in cash pursuant to Section 15.03, and only to the extent such Notes are
deemed to have been converted to Common Stock under this Article 15.”
 

8

--------------------------------------------------------------------------------



 
        (j) The third paragraph of Section 15.02 of the Base Indenture shall be
amended by replacing it in its entirety with the following:
 
        “Following satisfaction of the requirements for conversion set forth
above, subject to compliance with any restrictions on transfer if shares
issuable on conversion are to be issued in a name other than that of the
Noteholder (as if such transfer were a transfer of the Note or Notes (or portion
thereof) so converted), the Company shall deliver to such Noteholder at the
office or agency maintained by the Company for such purpose pursuant to Section
5.02, for each $1,000 principal amount of Note, the cash and number of full
shares of Common Stock (and cash in respect of any fractional interest in
respect of a share of Common Stock arising upon such conversion, calculated by
the Company as provided in Section 15.04) then constituting a Unit on such
Conversion Date, subject to the Company’s right to elect to deliver cash in lieu
of shares of Common Stock pursuant to Section 15.03. In case any Note of a
denomination greater than $1,000 shall be surrendered for partial conversion,
and subject to Section 2.03, the Company shall execute and the Trustee shall
authenticate and deliver to the holder of the Note so surrendered, without
charge to him, a new Note or Notes in authorized denominations in an aggregate
principal amount equal to the unconverted portion of the surrendered Note.”
 
        (k) The seventh and eighth paragraphs of Section 15.02 of the Base
Indenture shall be amended by replacing them in their entirety with the
following:
 
        “Upon the conversion of a Note, that portion of the accrued but unpaid
Interest, including accrued Contingent Interest, if any, to the Conversion Date,
with respect to the converted Note shall not be cancelled, extinguished or
forfeited, but rather shall be deemed to be paid in full to the holder thereof
through delivery of the cash and Common Stock (together with the cash payment,
if any in lieu of fractional shares) in exchange for the Note being converted
pursuant to the provisions hereof; and the cash and the Fair Market Value of
such shares of Common Stock (together with any such cash payment in lieu of
fractional shares) shall be treated as delivered, to the extent thereof, first
in exchange for and in satisfaction of our obligation to pay the principal
amount of the converted Note, the accrued but unpaid Interest, including
Contingent Interest, if any, through the Conversion Date and the balance, if
any, of such cash and the Fair Market Value of such Common Stock (and any such
cash payment in lieu of fractional shares) shall be treated as delivered in
exchange for and in satisfaction of the right to convert the Note being
converted pursuant to the provisions hereof.
 
        The Company agrees, and by acceptance of a beneficial interest in a Note
each holder and any beneficial owner of a Note shall be deemed to have agreed to
treat, for United States federal income tax purposes, the cash and the Fair
Market Value of the Common Stock received upon a conversion of the Note
(together with any cash payment in lieu of fractional shares) as a contingent
payment on the Note for purposes of Treasury Regulation Section 1.1275-4 or any
successor provision.”
 

9

--------------------------------------------------------------------------------



        (l) Section 15.03 of the Base Indenture shall be amended by replacing it
in its entirety with the following:
 
        “Section 15.03. Settlement Upon Conversion. (a) In addition to
delivering $804.84 in cash per $1,000 principal amount of Notes converted, the
Company may satisfy all or any portion of the Conversion Obligation constituting
Common Stock (and not, for the avoidance of doubt, the portion in cash) upon
conversion of Notes in cash or in a combination of cash and shares of Common
Stock selected by the Company, in accordance with clause (b) and (c) of this
Section 15.03. If the Company does not elect to satisfy all or any portion of
the Conversion Obligation constituting Common Stock as set forth in clause (b)
and (c) below, the Company shall deliver, as soon as practicable after the third
Trading Day following the related Conversion Date, for each $1,000 principal
amount of Note, the cash and number of shares of Common Stock (together with the
cash payment, if any, in lieu of fractional shares) then constituting a Unit on
such Conversion Date.
 
        (b) If the Company chooses to satisfy all or any portion of the
Conversion Obligation constituting Common Stock in cash pursuant to clause (a)
of this Section 15.03, the Company will notify the holder through the Trustee of
the method chosen by the Company to satisfy the Conversion Obligation
constituting Common Stock (such notice, the “Settlement Method Election Notice”)
at any time on or before the date that is two Trading Days following the
Conversion Date (the “Settlement Method Notice Period”). If the Company timely
elects to pay cash (other than cash in lieu of fractional shares) for any
portion of the shares of Common Stock then constituting the Conversion
Obligation otherwise issuable to such holder, the Conversion Notice may be
retracted by the holder at any time during the two Trading Day period (the
“Conversion Retraction Period”) beginning on the Trading Day after the final day
of the Settlement Method Notice Period; provided that no such retraction can be
made (and a Conversion Notice shall be irrevocable) if (x) the Conversion Date
occurs during the period beginning on, and including, any Notice Date and ending
on, and including, the redemption date specified in the related notice of
redemption or (y) the Conversion Date occurs during the period beginning
twenty-five scheduled Trading Days preceding the maturity date and ending one
Trading Day preceding the maturity date. Settlement amounts will be computed as
follows:
 
       (i) If the Company elects to satisfy the entire Conversion Obligation
relating to Common Stock in cash, the Company will deliver to holders
surrendering Notes for conversion cash in an amount equal to the sum of the
Daily Conversion Value Amounts for each of the Trading Days in the relevant Cash
Settlement Averaging Period (such sum, the “Conversion Value”); and
 
10

--------------------------------------------------------------------------------



       (ii) If the Company elects to satisfy in cash a fixed portion of the
Conversion Obligation relating to Common Stock other than the entire obligation,
or a percentage of the Conversion Obligation relating to Common Stock other than
100%, the Company will deliver to holders surrendering Notes for conversion:
 
                   (A) an amount in cash equal to $804.84 per $1,000 principal
amount of Notes to be converted;
 
    (B) an amount in cash equal to either (1) the dollar amount per $1,000
principal amount of Notes to be converted that is specified in the Settlement
Method Election Notice (the “Specified Dollar Amount”) or (2) the percentage
(other than 100%) of the Conversion Obligation relating to Common Stock
specified in the Settlement Method Election Notice (the “Specified Percentage”)
multiplied by the sum of, for each Trading Day during the related Cash
Settlement Averaging Period, and for each $1,000 principal amount of Notes,
0.768 multiplied by the Conversion Rate then in effect multiplied by the Closing
Sale Price of the Common Stock on such Trading Day, divided by 20 (such sum, the
“Stock Portion Conversion Value”); and
 
    (C) a number of whole shares of Common Stock per $1,000 principal amount of
Notes to be converted equal to the sum of the Daily Share Amounts for each of
the Trading Days in the relevant Cash Settlement Averaging Period (provided that
the Company will deliver cash in lieu of fractional shares in accordance with
Section 15.04).
 
Settlement pursuant to Sections 15.03(b)( i) and 15.03(b)(ii) will occur on the
third Trading Day following the final Trading Day of the relevant Cash
Settlement Averaging Period.
 
        (c) Notwithstanding the procedures set forth in Section 15.03(b), in the
event that a Conversion Date occurs on or following the twenty-fifth scheduled
Trading Day prior to July 15, 2023 (the “Final Notice Date”) or during the
period beginning on, and including, any Notice Date and ending on, and
including, the redemption date specified in the related notice of redemption,
the Company will not be required to send individual Settlement Method Election
Notices. Instead, if the Company chooses to satisfy all or any portion of the
Conversion Obligation constituting Common Stock in cash with respect to
Conversion Dates occurring on or after the Final Notice Date or with respect to
Conversion Dates occurring during the period beginning on, and including, any
Notice Date and ending on, and including, the redemption date specified in the
related notice of redemption, the Company must send a single Settlement Method
Election Notice to the Trustee on the Final Notice Date with respect to any
Conversion Dates occurring on or after the Final Notice Date or on any Notice
Date with respect to any Conversion Dates occurring during the period beginning
on, and including, such Notice Date and ending on and including, the redemption
date specified in the related notice of
redemption. Settlement amounts will be computed in the same manner as set forth
under Section 15.03(b) above.
 

11

--------------------------------------------------------------------------------



        (d) A Conversion Notice may be withdrawn by means of a written notice of
withdrawal delivered to the office of the Trustee (or other paying agent
appointed by the Company) in accordance with the Settlement Method Election
Notice at any time prior to the close of business of the final day of the
Conversion Retraction Period, specifying:
 
       (i) the certificate number, if any, of the Note in respect of which such
notice of withdrawal is being submitted, or the appropriate Depositary
information if the Note in respect of which such notice of withdrawal is being
submitted is represented by a Global Note,
 
       (ii) the principal amount of the Note, in integral multiples of $1,000,
with respect to which such notice of withdrawal is being submitted, and
 
   (iii) the principal amount, if any, of such Note which remains subject to
conversion in accordance with such Settlement Method Election Notice and which
has been or will be surrendered for conversion.”
 
        (m) The first paragraph of Section 15.07 of the Base Indenture shall be
amended such that references to “the Company” shall mean “Citizens”. Section
15.07(a) of the Base Indenture shall be amended such that the reference to “the
Company” shall mean “the Company and Citizens”.
 
        (n) The first paragraph of Section 15.07(b) of the Base Indenture shall
be amended by replacing it in its entirety with the following:
 
        “(b) Notwithstanding the provisions of Section 15.03, and subject to the
provisions of Section 15.01, on and after the effective date of such
reclassification, change, consolidation merger, combination, sale or conveyance,
each $1,000 principal amount Note shall be convertible into (i) $804.84 in cash,
without interest and, (ii) subject to the Company’s right to settle the related
Conversion Obligation constituting Common Stock in cash as set forth in this
Section 15.07, the kind and amount of shares of stock and other securities or
property or assets (including cash) or any combination thereof received upon
such reclassification, change, consolidation, merger, combination, sale or
conveyance by a holder of Common Stock holding, immediately prior to the
transaction, a number of shares of Common Stock equal to the Conversion Rate
immediately prior to such transaction multiplied by 0.768 (the “Exchange
Property”), assuming such holder of Common Stock did not exercise his rights of
election, if any, as to the kind or amount of securities, cash or other property
receivable upon such reclassification, change, consolidation, merger,
combination, sale or conveyance (provided that, if the kind or amount of
securities, cash or other property receivable upon such reclassification,
change, consolidation, merger, combination, sale or conveyance is not the same
for each share of Common Stock in respect of which such rights of
election shall not have been exercised (“non-electing share”), then for the
purposes of this Section 15.07 the kind and amount of securities, cash or other
property receivable upon such reclassification, change, consolidation, merger,
combination, sale or conveyance for each non-electing share shall be deemed to
be the kind and amount so receivable per share by a plurality of the
non-electing shares). Such supplemental indenture shall provide for adjustments
which shall be as nearly equivalent as may be practicable to the adjustments
provided for in this Article 15.”
 

12

--------------------------------------------------------------------------------



        (o) Sections 15.07(c) and (d) of the Base Indenture shall be amended by
replacing them in their entirety with the following:
 
        “(c) (i) Settlement of Notes tendered for conversion on or after the
second Trading Day immediately preceding the effective date of any such
transaction shall be as set forth in Section 15.03(a) by delivery of, for each
$1,000 principal amount of Notes tendered (1) $804.84 in cash and (2) either (A)
the Exchange Property, (B) if the Company elects to pay cash in lieu of the
entire Exchange Property in the manner set forth in Section 15.03(b), cash in an
amount equal to the Exchange Property Value (as defined below) or (C) if the
Company elects to pay cash in lieu of only a portion of Exchange Property in the
manner set forth in Section 15.03(b), a combination of units of Exchange
Property and cash determined pursuant to clause (d) below.
 
        (ii) For purposes of the foregoing, “Exchange Property Value” means the
sum of the Daily Conversion Value Amounts for each of the Trading Days in the
relevant Cash Settlement Averaging Period determined as set forth in the
definition of “Daily Conversion Value Amount,” except that for purposes of
determining the Exchange Property Value, the “Daily Conversion Value Amount”
shall mean, for each Trading Day during relevant Cash Settlement Averaging
Period and for each $1,000 principal amount of Notes, an amount equal to the
product of (i) 1/20 and (ii) the value of cash, securities and other property
constituting the Exchange Property determined as follows:
 
    (A) Any shares of common stock of the successor or purchasing corporation or
any other corporation that are included in the Exchange Property shall be valued
as set forth in Section 15.03 using the procedures set forth in the definition
of “Closing Sale Price” in Section 1.01; and
 
    (B) Any other property (other than cash) included in the Exchange Property
shall be valued in good faith by the Board of Directors or by a New York Stock
Exchange member firm selected by the Board of Directors.
 
        (d) If the Company elects to satisfy in cash a fixed portion of the
obligation to deliver Exchange Property (other than the entire obligation) or a
percentage of such obligation (other than 100%), the Company will deliver cash
and a partial unit of Exchange Property based on the Exchange Property Value and
the portions selected by the Company in a manner determined by the Company
consistent with Section 15.03(b)(ii) hereof and this Section 15.07.”
 
        (p) Section 15.10 of the Base Indenture shall be amended by replacing it
in its entirety with the following:
 
 
13

--------------------------------------------------------------------------------


 
 
        “Section 15.10. Responsibility Of Trustee. The Trustee and any other
conversion agent shall not at any time be under any duty or responsibility to
any holder of Notes to determine the Conversion Rate or whether any facts exist
which may require any adjustment of the Conversion Rate, or with respect to the
nature or extent or calculation of any such adjustment when made, or with
respect to the method employed, or herein or in any supplemental indenture
provided to be employed, in making the same. The Trustee and any other
conversion agent shall not be accountable with respect to the validity or value
(or the kind or amount) of any shares of Common Stock, or of any securities or
property, which may at any time be issued or delivered upon the conversion of
any Note; and the Trustee and any other conversion agent make no representations
with respect thereto. Neither the Trustee nor any conversion agent shall be
responsible for any failure of the Company and Citizens to issue, transfer or
deliver any shares of Common Stock or stock certificates or other securities or
property or cash upon the surrender of any Note for the purpose of conversion or
to comply with any of the duties, responsibilities or covenants of the Company
and Citizens contained in this Article 15. Without limiting the generality of
the foregoing, neither the Trustee nor any conversion agent shall be under any
responsibility to determine the correctness of any provisions contained in any
supplemental indenture entered into pursuant to Section 15.07 relating either to
the kind or amount of shares of stock or securities or property (including cash)
receivable by Noteholders upon the conversion of their Notes pursuant to the
Company’s election rights in Section 15.03 or after any event referred to in
such Section 15.07 or to any adjustment to be made with respect thereto, but,
subject to the provisions of Section 8.01, may accept as conclusive evidence of
the correctness of any such provisions, and shall be protected in relying upon,
the Officers’ Certificate (which the Company shall be obligated to file with the
Trustee prior to the execution of any such supplemental indenture) with respect
thereto.”
 
        (q) Sections 15.09, 15.11 and 15.12 of the Base Indenture shall be
amended such that references to “the Company” shall mean “Citizens”.
 
 
ARTICLE 3
BASE INDENTURE OBLIGATIONS
 
        Section 3.01. Reaffirmation Of Obligations. Pursuant to Section
12.01(ii) of the Base Indenture, the Company hereby reaffirms its obligations
under the Base Indenture to pay the principal of and Interest on all of the
Notes, according to their tenor, and to perform and observe all of the covenants
and conditions contained in the Base Indenture to be performed by the Company.
 
 
ARTICLE 4
MERGER-RELATED MECHANICS
 
        Section 4.01. Conversion Mechanics. For the avoidance of doubt, the
amendments herein to Sections 15.01 and 15.03 of the Base Indenture shall not
nullify elections to convert Notes made before the Effective Time of the Merger.
 
        Section 4.02. Repurchase and Conversion Upon Designated Event. For the
avoidance of doubt, notwithstanding the provisions herein, the Merger shall
constitute a “Designated Event” under the Base Indenture. Each Noteholder’s
right to require the Company to repurchase all of such holder’s Notes (or any
portion thereof that is a multiple of $1,000 principal amount) as a result of
the Merger, pursuant to Section 3.05 of the Base Indenture, shall survive,
notwithstanding this First Supplemental Indenture. Furthermore, each
Noteholder’s right to convert such holder’s Notes until the Designated Event
Repurchase Date related to the Merger, pursuant to Section 15.01(b)(ii) of the
Base Indenture, shall survive, notwithstanding this First Supplemental
Indenture, provided that the cash and Common Stock deliverable in respect of any
Notes so tendered for conversion will be determined as provided in the Base
Indenture as amended by this First Supplemental Indenture.
 
14

--------------------------------------------------------------------------------


 
ARTICLE 5
CONVERSION RATE ADJUSTMENTS
 
        Section 5.01. Conversion Rate. Effective as of the date hereof, the
Conversion Rate shall be adjusted from time to time by the Company upon the
occurrence of an event with respect to Citizens which would have required an
adjustment to the Conversion Rate pursuant to Section 15.06 of the Base
Indenture if such event had occurred with respect to the Company prior to the
Merger in a manner equivalent to the adjustment to the Conversion Rate which
would have been required pursuant to Article 15 of the Base Indenture if such
event had occurred with respect to the Company prior to the Merger. For the
avoidance of doubt, effective as of the date hereof, the Conversion Rate shall
not be adjusted upon the occurrence of an event with respect to the Company
which would have required an adjustment to the Conversion Rate pursuant to
Section 15.06 of the Base Indenture if such event had occurred prior to the date
hereof.
 
 
ARTICLE 6
GUARANTEE OF CITIZENS
 
        Section 6.01. Guarantee. By its execution hereof, the Guarantor
acknowledges and agrees that it receives substantial benefits from the Company
and that the Guarantor is providing its Guarantee for good and valuable
consideration, including, without limitation, such substantial benefits.
Accordingly, subject to the provisions of this Article 6, the Guarantor hereby
unconditionally guarantees to each Holder of a Note authenticated and delivered
(whether before or after the date of this First Supplemental Indenture) by the
Trustee and its successors and assigns that: (i) the principal of (including the
redemption price or repurchase price upon redemption or repurchase pursuant to
Article 3 of the Base Indenture), and interest on the Notes shall be duly and
punctually paid in full when due, whether at the maturity date of the Notes,
upon acceleration, upon redemption, upon a repurchase, upon repurchase due to a
Designated Event or otherwise, and interest on overdue principal, and (to the
extent permitted by law) interest on any interest, if any, on the Notes and all
other obligations of the Company to the Holders (including, without limitation,
in connection with a conversion of Notes) or the Trustee hereunder or under the
Notes (including fees, expenses or other) shall be promptly paid in full or
performed, all in accordance with the terms hereof; and (ii) in case of any
extension of time of payment or renewal of any Notes or any of such other
obligations, the same shall be promptly paid in full when due or performed in
accordance with the terms of the extension or renewal, whether at the maturity
date of the Notes, by acceleration, call for redemption, upon repurchase, upon
repurchase due to a Designated Event or otherwise, subject, however, in the case
of clauses (i) and (ii) above, to the limitations set forth in Section 6.03
hereof (collectively, the “Guarantee Obligations”).
 

15

--------------------------------------------------------------------------------



 
        Subject to the provisions of this Article 6, the Guarantor hereby agrees
that its Guarantee hereunder shall be unconditional, irrespective of the
validity, regularity or enforceability of the Notes or the Base Indenture (as
amended by this First Supplemental Indenture), the absence of any action to
enforce the same, any waiver or consent by any Holder of the Notes with respect
to any thereof, the entry of any judgment against the Company, any action to
enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of the Guarantor. The Guarantor hereby
waives and relinquishes: (a) any right to require the Trustee, the Holders or
the Company (each, a “Benefited Party”) to proceed against the Company or any
other Person or to proceed against or exhaust any security held by a Benefited
Party at any time or to pursue any other remedy in any secured party’s power
before proceeding against the Guarantor; (b) any defense that may arise by
reason of the incapacity, lack of authority, death or disability of any other
Person or Persons or the failure of a Benefited Party to file or enforce a claim
against the estate (in administration, bankruptcy or any other proceeding) of
any other Person or Persons; (c) demand, protest and notice of any kind (except
as expressly required by this Indenture), including but not limited to notice of
the existence, creation or incurring of any new or additional indebtedness or
obligation or of any action or non-action on the part of the Guarantor, the
Company, any Benefited Party, any creditor of the Guarantor or the Company or on
the part of any other Person whomsoever in connection with any obligations the
performance of which are hereby guaranteed; (d) any defense based upon an
election of remedies by a Benefited Party, including but not limited to an
election to proceed against the Guarantor for reimbursement; (e) any defense
based upon any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in other respects more burdensome
than that of the principal; (f) any defense arising because of a Benefited
Party’s election, in any proceeding instituted under the Bankruptcy Law, of the
application of Section 1111(b)(2) of the Bankruptcy Code; and (g) any defense
based on any borrowing or grant of a security interest under Section 364 of the
Bankruptcy Code. The Guarantor hereby covenants that, except as otherwise
provided therein, the Guarantee shall not be discharged except by payment in
full of all Guarantee Obligations, including the principal and interest on the
Notes and all other costs provided for under the Base Indenture (as amended by
this First Supplemental Indenture).
 
        If any Holder or the Trustee is required by any court or otherwise to
return to either the Company or the Guarantor, or any trustee or similar
official acting in relation to either the Company or the Guarantor, any amount
paid by the Company or the Guarantor to the Trustee or such Holder, the
Guarantee, to the extent theretofore discharged, shall be reinstated in full
force and effect. The Guarantor agrees that it shall not be entitled to any
right of subrogation in relation to the Holders in respect of any Guarantee
Obligations hereby until payment in full of all such obligations guaranteed
hereby. The Guarantor agrees that, as between it, on the one hand, and the
Holders of Notes and the Trustee, on the other hand, (x) the maturity of the
obligations guaranteed hereby may be accelerated as provided in Article 6 of the
Base Indenture for the purposes hereof, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the Guarantee
Obligations, and (y) in the event of any acceleration of such obligations as
provided in Article 6 of the Base Indenture, such Guarantee Obligations (whether
or not due and payable) shall forthwith become due and payable by the Guarantor
for the purpose of the Guarantee.
 
 
16

--------------------------------------------------------------------------------


 
        Section 6.02. Execution and Delivery of Guarantee. To evidence the
Guarantee set forth in Section 6.01 hereof, the Guarantor agrees that a notation
of the Guarantee substantially in the form included in Exhibit A hereto shall be
endorsed on each Note authenticated and delivered by the Trustee and that this
First Supplemental Indenture shall be executed on behalf of the Guarantor by an
officer of the Guarantor.
 
        The Guarantor agrees that the Guarantee set forth in this Article 6
shall remain in full force and effect and apply to all the Notes notwithstanding
any failure to endorse on each Note a notation of the Guarantee.
 
        If an officer whose facsimile signature is on a Note or a notation of
Guarantee no longer holds that office at the time the Trustee authenticates the
Note on which the Guarantee is endorsed, the Guarantee shall be valid
nevertheless.
 
        The delivery of any Note by the Trustee, after the authentication
thereof hereunder, shall constitute due delivery of the Guarantee set forth in
this Indenture on behalf of the Guarantor.
 
        Section 6.03. Limitation of Guarantor’s Liability; Certain Bankruptcy
Events. It is the intention of the parties hereto that the Guarantee Obligations
of the Guarantor pursuant to its Guarantee not constitute a fraudulent transfer
or conveyance for purposes of any Bankruptcy Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar federal or
state law. To effectuate the foregoing intention, the parties hereto hereby
irrevocably agree that the Guarantee Obligations of the Guarantor under this
Article 6 shall be limited to the maximum amount as shall, after giving effect
to all other contingent and fixed liabilities of the Guarantor, result in the
Guarantee Obligations of the Guarantor under the Guarantee not constituting a
fraudulent transfer or conveyance.
 
        Section 6.04. Application of Certain Terms and Provisions to the
Guarantor. For purposes of any provision of the Base Indenture (as amended by
this First Supplemental Indenture) which provides for the delivery by the
Guarantor of an Officers’ Certificate and/or an Opinion of Counsel, the
definitions of such terms in Section 1.01 of the Base Indenture hereof shall
apply to the Guarantor as if references therein to the Company or the Guarantor,
as applicable, were references to the Guarantor.
 

17

--------------------------------------------------------------------------------


 
        Any request, direction or demand which by any provision of the Base
Indenture (as amended by this First Supplemental Indenture) is to be made by the
Guarantor shall be sufficient if evidenced as described in Section 16.03 of the
Base Indenture as if references therein to the Company were references to the
Guarantor.
 
        Any notice or demand which by any provision of the Base Indenture (as
amended by this First Supplemental Indenture) is required or permitted to be
given or served by the Trustee or by the Holders of Notes to or on the Guarantor
may be given or served as described in Section 16.03 of the Base Indenture as if
references therein to the Company were references to the Guarantor and addressed
as follows: to Citizens Communications Company, 3 High Ridge Park, Stamford,
Connecticut 06905, Attention, General Counsel, Telecopier No. 203-614-4651.
 
        Upon any demand, request or application by the Guarantor to the Trustee
to take any action under the Base Indenture (as amended by this First
Supplemental Indenture), the Guarantor shall furnish to the Trustee such
certificates and opinions as are required in Section 16.05 of the Base Indenture
as if all references therein to the Company were references to the Guarantor.
 
 
ARTICLE 7
AUTHENTICATION OF NEW GLOBAL NOTE
 
        Section 7.01. New Global Note. The Trustee shall (i) deliver and cancel
the Global Note (numbered “No. 1”) in accordance with the standing procedures
and instructions existing between the Depositary and the Custodian and (ii)
authenticate a new Global Note substantially in the form set forth in Exhibit A
hereto. The terms and provisions contained in the form of Note attached as
Exhibit A hereto shall constitute, and are hereby expressly made, a part of the
Base Indenture and, to the extent applicable, the Company, Citizens and the
Trustee, by their execution and delivery of this First Supplemental Indenture,
expressly agree to such terms and provisions and to be bound thereby.
 
 
ARTICLE 8
MISCELLANEOUS
 
        Section 8.01. Recitals. The recitals contained herein shall be taken as
the statements of the Company and the Trustee assumes no responsibility for
their correctness. The Trustee makes no representation as to the validity or
sufficiency of this First Supplemental Indenture except that the Trustee
represents that it is duly authorized to execute and deliver this First
Supplemental Indenture and perform its obligations hereunder.
 
        Section 8.02. Conflict with Trust Indenture Act. If any provision hereof
limits, qualifies or conflicts with a provision of the Trust Indenture Act that
is required under such Act to be a part of and govern this First Supplemental
Indenture, the Trust Indenture Act shall control. If any provision of this First
Supplemental Indenture modifies or excludes any provision of the Trust Indenture
Act that may be so modified or excluded, the Trust Indenture Act shall be deemed
to apply to this First Supplemental Indenture as so modified or to be excluded,
as the case may be.


18

--------------------------------------------------------------------------------



        Section 8.03. Effect Of Headings. The Section headings herein are for
convenience only and shall not affect the construction hereof.
 
        Section 8.04. Successors and Assigns. All covenants and agreements in
this First Supplemental Indenture by the Company shall bind its successors and
assigns, whether so expressed or not.
 
        Section 8.05. Separability Clause. In case any provision in this First
Supplemental Indenture or in the Notes shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 
        Section 8.06. Benefits of First Supplemental Indenture. Nothing in this
First Supplemental Indenture or in the Notes, express or implied, shall give to
any Person, other than the parties hereto and their respective successors
hereunder and the Holders of Notes, any benefit or any legal or equitable right,
remedy or claim under this First Supplemental Indenture.
 
        Section 8.07. Concerning The Trustee. The Trustee accepts the Base
Indenture, as supplemented by this First Supplemental Indenture, and agrees to
perform the same upon the terms and conditions set forth therein as so
supplemented.
 
        Section 8.08. Governing Law. This First Supplemental Indenture and the
Notes shall be governed by and construed in accordance with the laws of the
State of New York.
 
        Section 8.09. Execution In Counterparts. This First Supplemental
Indenture may be executed in any number of counterparts, each of which shall be
an original, but such counterparts shall together constitute but one and the
same instrument.
 
        Section 8.10. Effectiveness. This First Supplemental Indenture shall
become effective upon the effectiveness of the Merger.
 
 
 

19

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this First
Supplemental Indenture to be duly executed as of the day and year first above
written.
 

        COMMONWEALTH TELEPHONE ENTERPRISES, INC.  
   
   
    By:   /s/ Raymond B. Ostroski  

--------------------------------------------------------------------------------

Name:  Raymond B. Ostroski   Title:    Senior Vice President/General Counsel

 

        CITIZENS COMMUNICATIONS COMPANY  
   
   
    By:   /s/ Donald B. Armour  

--------------------------------------------------------------------------------

Name:  Donald B. Armour   Title:    Senior Vice President, Finance and Treasurer

 

       
THE BANK OF NEW YORK,
    as Trustee
 
   
   
    By:   /s/ Mary Lagumina  

--------------------------------------------------------------------------------

Name:  Mary Lagumina   Title:    Vice President

 





20

--------------------------------------------------------------------------------



EXHIBIT A
 
[FORM OF GLOBAL NOTE]
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (THE
“DEPOSITARY”, WHICH TERM INCLUDES ANY SUCCESSOR DEPOSITARY FOR THE CERTIFICATES)
TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT,
AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY (AND
ANY PAYMENT HEREIN IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY), ANY TRANSFER, PLEDGE, OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH
AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 

21

--------------------------------------------------------------------------------





COMMONWEALTH TELEPHONE ENTERPRISES, INC.

 
2005 Series A 3¼% Convertible Note due 2023
 
                                                                                
CUSIP: 203349AC9
 
No. 2                                                                                                              
Up to $[                    ]
 
        Commonwealth Telephone Enterprises, Inc., a corporation duly organized
and validly existing under the laws of the State of Pennsylvania (herein called
the “Company”, which term includes any successor corporation under the Indenture
referred to on the reverse hereof), for value received hereby promises to pay to
CEDE & CO. or its registered assigns, the principal sum as set forth on Schedule
I hereto on July 15, 2023, at the office or agency of the Company maintained for
that purpose in accordance with the terms of the Indenture, in such coin or
currency of the United States of America as at the time of payment shall be
legal tender for the payment of public and private debts, and to pay interest,
semiannually on January 15 and July 15 of each year, commencing January 15,
2006, on said principal sum at said office or agency, in like coin or currency,
at the rate per annum of 3.25%, from the January 15 or July 15, as the case may
be, next preceding the date of this Note to which interest has been paid or duly
provided for, unless the date hereof is a date to which interest has been paid
or duly provided for, in which case from the date of this Note, or unless no
interest has been paid or duly provided for on the Notes, in which case from
August 3, 2005, until payment of said principal sum has been made or duly
provided for. Notwithstanding the foregoing, if the date hereof is after any
January 1 or July 1, as the case may be, and before the following January 15 or
July 15, this Note shall bear interest from such January 15 or July 15; provided
that if the Company shall default in the payment of interest due on such
January 15 or July 15, then this Note shall bear interest from the next
preceding January 15 or July 15 to which interest has been paid or duly provided
for or, if no interest has been paid or duly provided for on such Note, from
August 3, 2005. Contingent interest, if any, will accrue for any six month
interest period and be payable to holders of this Note on the applicable
interest payment date to the person in whose name this Note is registered on the
corresponding record date. Except as otherwise provided in the Indenture, the
interest payable on the Note pursuant to the Indenture on any January 15 or
July 15 will be paid to the Person entitled thereto as it appears in the Note
Register at the close of business on the record date, which shall be the
January 1 or July 1 (whether or not a Business Day) next preceding such
January 15 or July 15, as provided in the Indenture; provided that any such
interest not punctually paid or duly provided for shall be payable as provided
in the Indenture. The Company shall pay interest (i) on any Notes in
certificated form by check mailed to the address of the Person entitled thereto
as it appears in the Note Register (provided that the holder of Notes with an
aggregate principal amount in excess of $2,000,000 shall, at the written
election of such holder, be paid by wire transfer of immediately available
funds) or (ii) on any Global Note by wire transfer of immediately available
funds to the account of the Depositary or its nominee.
 

22

--------------------------------------------------------------------------------


 
        The Company promises to pay interest on overdue principal and (to the
extent that payment of such interest is enforceable under applicable law)
interest at the rate of 1% per annum.
 
        Reference is made to the further provisions of this Note set forth on
the reverse hereof, including, without limitation, provisions giving the holder
of this Note the right to convert this Note on the terms and subject to the
limitations referred to on the reverse hereof and as more fully specified in the
Indenture. Such further provisions shall for all purposes have the same effect
as though fully set forth at this place.
 
        This Note shall be deemed to be a contract made under the laws of the
State of New York, and for all purposes shall be construed in accordance with
and governed by the laws of the State of New York, without regard to conflicts
of laws principles thereof.
 
        This Note shall not be valid or become obligatory for any purpose until
the certificate of authentication hereon shall have been manually signed by the
Trustee or a duly authorized authenticating agent under the Indenture.
 
 
 

23

--------------------------------------------------------------------------------


 
 
        IN WITNESS WHEREOF, the Company has caused this Note to be duly
executed.
 
             
COMMONWEALTH TELEPHONE ENTERPRISES, INC.
 
By:
   
Name:
 
TTitle:





Attest:
 
By:
   
Name:
 
TTitle:



TRUSTEE’S CERTIFICATE OF AUTHENTICATION
 
This is one of the Notes described in the within-named Indenture.
 
THE BANK OF NEW YORK, as Trustee
 
By:
   
Authorized Signatory





                 , or
 
By:
   
As Authenticating Agent
(if different from Trustee)





By:
   
Authorized Signatory




24

--------------------------------------------------------------------------------





FORM OF REVERSE OF NOTE
 
COMMONWEALTH TELEPHONE ENTERPRISES, INC.
 
2005 Series A 3¼% Convertible Note due 2023
 
        This Note is one of a duly authorized issue of Notes of the Company,
designated as its 2005 Series A 3¼% Convertible Notes due 2023 (herein called
the “Notes”), limited in aggregate principal amount to $63,892,000, issued and
to be issued under and pursuant to an Indenture dated as of August 3, 2005,
between the Company and The Bank of New York, as trustee (herein called the
“Trustee”) (the “Base Indenture”), as amended by the First Supplemental
Indenture dated as of March 8, 2007 among the Company, Citizens Communications
Company, a Delaware corporation (“Citizens”) and the Trustee (the “First
Supplemental Indenture”, and together with the Base Indenture, the “Indenture”),
to which Indenture and all indentures supplemental thereto reference is hereby
made for a description of the rights, limitations of rights, obligations, duties
and immunities thereunder of the Trustee, the Company, Citizens and the holders
of the Notes.
 
        In case an Event of Default shall have occurred and be continuing, the
principal of and accrued and unpaid Interest on all Notes may be declared by
either the Trustee or the holders of not less than 25% in aggregate principal
amount of the Notes then outstanding, and upon said declaration shall become,
due and payable, in the manner, with the effect and subject to the conditions
provided in the Indenture.
 
        The Indenture contains provisions permitting the Company and the
Trustee, with the consent of the holders of at least a majority in aggregate
principal amount of the Notes at the time outstanding, to execute supplemental
indentures adding any provisions to or changing in any manner or eliminating any
of the provisions of the Indenture or of any supplemental indenture or modifying
in any manner the rights of the holders of the Notes; provided that no such
supplemental indenture shall (i) extend the fixed maturity of any Note, or
reduce the rate or extend the time of payment of Interest thereon, or reduce the
principal amount thereof or reduce any amount payable upon redemption or
repurchase thereof, or change the obligation of the Company to repurchase any
Note at the option of a Noteholder on a Repurchase Date in a manner adverse to
the holders of Notes, or change the obligation of the Company to repurchase any
Note upon the happening of a Designated Event in a manner adverse to the holders
of Notes, or impair the right of any Noteholder to institute suit for the
payment thereof, or make the principal thereof or interest thereon payable in
any coin or currency other than that provided in the Notes, or impair the right
to convert the Notes in accordance with the terms set forth in the Indenture,
including Section 15.03 and 15.07 thereof, in each case, without the consent of
the holder of each Note so affected, or modify any of the provisions of Section
11.02 or Section 7.07 thereof, except to increase any such percentage or to
provide that certain other provisions of the Indenture cannot be modified or
waived without the consent of the holder of each Note so affected, or change any
obligation of the Company to maintain an office or agency in the places and for
the purposes set forth in Section 5.02 thereof, or reduce the quorum or voting
requirements set forth in Article 10 or (ii) reduce the aforesaid percentage of
Notes, the holders of which are required to consent to any such supplemental
indenture, without the consent of the holders of all Notes then outstanding.
Subject to the provisions of the Indenture, the holders of a majority in
aggregate principal amount of the Notes at the time outstanding may on behalf of
the holders of all of the Notes waive any past Default or Event of Default under
the Indenture and its consequences except (A) a default in the payment of
Interest on, or the principal of, any of the Notes, (B) a failure by the Company
to convert any Notes in accordance with the terms set forth in the Indenture,
(C) a default in the payment of the redemption price pursuant to Article 3 of
the Indenture, (D) a default in the payment of the repurchase price pursuant to
Article 3 of the Indenture, or (E) a default in respect of a covenant or
provisions of the Indenture which under Article 11 of the Indenture cannot be
modified or amended without the consent of the holders of each or all Notes then
outstanding or affected thereby. Any such consent or waiver by the holder of
this Note (unless revoked as provided in the Indenture) shall be conclusive and
binding upon such holder and upon all future holders and owners of this Note and
any Notes which may be issued in exchange or substitution hereof, irrespective
of whether or not any notation thereof is made upon this Note or such other
Notes.
 

25

--------------------------------------------------------------------------------



 
        No reference herein to the Indenture and no provision of this Note or of
the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and Interest on this Note at
the place, at the respective times, at the rate and in the coin or currency
herein prescribed.
 
        Interest on the Notes shall be computed on the basis of a 360-day year
of twelve 30-day months.
 
        The Notes are issuable in fully registered form, without coupons, in
denominations of $1,000 principal amount and any multiple of $1,000. At the
office or agency of the Company referred to on the face hereof, and in the
manner and subject to the limitations provided in the Indenture, without payment
of any service charge but with payment of a sum sufficient to cover any tax,
assessment or other governmental charge that may be imposed in connection with
any registration or exchange of Notes, Notes may be exchanged for a like
aggregate principal amount of Notes of any other authorized denominations.
 
        At any time on or after July 18, 2008 and prior to maturity, the Notes
may be redeemed at the option of the Company, in whole or in part, upon mailing
a notice of such redemption not less than 30 days but not more than 60 days
before the redemption date to the holders of Notes at their last registered
addresses, all as provided in the Indenture, at a cash redemption price equal to
100% of the principal amount of the Notes being redeemed and accrued and unpaid
Interest, to, but excluding, the redemption date; provided that if the
redemption date falls after a record date and on or prior the corresponding
interest payment date, then accrued and unpaid Interest to, but excluding, the
redemption date shall be paid on such interest payment date to the holders of
record of such Notes on the applicable record date instead of to the holders
surrendering such Notes for redemption on such date.
 

26

--------------------------------------------------------------------------------


 
        The Company may not give notice of any redemption of the Notes if a
default in the payment of Interest on the Notes has occurred and is continuing.
 
        The Notes are not subject to redemption through the operation of any
sinking fund.
 
        If a Designated Event occurs at any time prior to maturity of the Notes,
the Company shall become obligated to purchase, at the option of the holder, all
or any portion of the Notes held by such holder, on a date specified by the
Company that is thirty (30) days after notice thereof at a cash repurchase price
of 100% of the principal amount, plus any accrued and unpaid Interest, on such
Note up to, but excluding, the Designated Event Repurchase Date; provided that
if the repurchase date falls after a record date and on or prior the
corresponding interest payment date, then accrued and unpaid Interest to, but
excluding, the Designated Event Repurchase Date shall be paid on such interest
payment date to the holders of record of such Notes on the applicable record
date instead of to the holders surrendering such Notes for repurchase on such
date. The Notes will be subject to repurchase in multiples of $1,000 principal
amount. The Company shall mail to all holders of record of the Notes a notice of
the occurrence of a Designated Event and of the repurchase right arising as a
result thereof on or before the 15th day after the occurrence of such Designated
Event. To exercise such right, a holder shall deliver to the Company such Note
with the form entitled “Designated Event Repurchase Notice” on the reverse
thereof duly completed, together with the Note, duly endorsed for transfer, at
any time prior to the close of business on the Designated Event Repurchase Date,
and shall deliver the Notes to the Trustee (or other paying agent appointed by
the Company) as set forth in the Indenture.
 
        Subject to the terms and conditions of the Indenture, the Company shall
become obligated to purchase, at the option of the holder, all or any portion of
the Notes held by such holder on July 15, 2008, 2013 and 2018 in whole multiples
of $1,000 at a cash repurchase price of 100% of the principal amount, plus any
accrued and unpaid Interest, on such Note up to the Repurchase Date. To exercise
such right, a holder shall deliver to the Company such Note with the form
entitled “Repurchase Notice” on the reverse thereof duly completed, together
with the Note, duly endorsed for transfer, at any time from the opening of
business on the date that is 20 Business Days prior to such Repurchase Date
until the close of business on the date that is two Business Days prior to the
Repurchase Date, and shall deliver the Notes to the Trustee (or other paying
agent appointed by the Company) as set forth in the Indenture.
 
        Holders have the right to withdraw any Designated Event Repurchase
Notice or the Repurchase Notice, as the case may be, by delivering to the
Trustee (or other paying agent appointed by the Company) a written notice of
withdrawal up to the close of business on the Designated Event Repurchase Date
or the Repurchase Date, as the case may be, all as provided in the Indenture.
 
        If money or cash, sufficient to pay the repurchase price of all Notes or
portions thereof to be purchased as of the Designated Event Repurchase Date or
the Repurchase Date, as the case may be, is deposited with the Trustee (or other
paying agent appointed by the Company), on the Designated Event Repurchase Date
or the Repurchase Date, as the case may be, interest will cease to accrue on
such Notes (or portions thereof) immediately after such Repurchase Date, and the
holder thereof shall have no other rights as such other than the right to
receive the repurchase price upon surrender of such Note.
 

27

--------------------------------------------------------------------------------



        Subject to the occurrence of certain events and in compliance with the
provisions of the Indenture, prior to the final maturity date of the Notes, the
holder hereof has the right, at its option, to convert each $1,000 principal
amount of the Notes into $804.84 in cash, without interest, and Common Stock
based on a conversion rate (the “Conversion Rate”) of 25.7055 (a conversion
price of approximately $38.90) multiplied by 0.768, subject to the Company’s
right to deliver, in lieu of Common Stock, cash or a combination of cash and
Common Stock as such shares shall be constituted at the date of conversion and
subject to adjustment from time to time as provided in the Indenture, upon
surrender of this Note with the form entitled “Conversion Notice” on the reverse
thereof duly completed, to the Company at the office or agency of the Company
maintained for that purpose in accordance with the terms of the Indenture, or at
the option of such holder, the Corporate Trust Office, and, unless the shares,
if any, and cash issuable on conversion are to be issued in the same name as
this Note, duly endorsed by, or accompanied by instruments of transfer in form
satisfactory to the Company duly executed by, the holder or by his duly
authorized attorney. The Company will notify the holder thereof of any event
triggering the right to convert the Notes as specified above in accordance with
the Indenture.
 
        No adjustment in respect of interest on any Note converted or dividends
on any shares issued upon conversion of such Note will be made upon any
conversion except as set forth in the next sentence. If this Note (or portion
hereof) is surrendered for conversion during the period from the close of
business on any record date for the payment of interest to the close of business
on the Business Day preceding the following interest payment date, this Note (or
portion hereof being converted) must be accompanied by payment, in immediately
available funds or other funds acceptable to the Company, of an amount equal to
the interest otherwise payable on such interest payment date on the principal
amount being converted; provided that no such payment shall be required (1) if
the Company has specified a redemption date that is after a record date and
prior to the next interest payment date, (2) if the Company has specified a
Designated Event Repurchase Date that is during such period or (3) to the extent
of any overdue Interest, if any overdue interest exists at the time of
conversion with respect to such Note.
 
        No fractional shares will be issued upon any conversion, but an
adjustment and payment in cash will be made, as provided in the Indenture, in
respect of any fraction of a share which would otherwise be issuable upon the
surrender of any Note or Notes for conversion.
 
        A Note in respect of which a holder is exercising its right to require
repurchase upon a Designated Event or repurchase on a Repurchase Date may be
converted only if such holder withdraws its election to exercise either such
right in accordance with the terms of the Indenture.
 

28

--------------------------------------------------------------------------------


 
 
        Any Notes called for redemption, unless surrendered for conversion by
the holders thereof on or before the close of business on the Business Day
preceding the redemption date, may be deemed to be redeemed from the holders of
such Notes for an amount equal to the applicable redemption price, together with
accrued but unpaid interest to, but excluding, the date fixed for redemption, by
one or more investment banks or other purchasers who may agree with the Company
(i) to purchase such Notes from the holders thereof and convert them in
accordance with the terms of the Indenture and (ii) to make payment for such
Notes as aforesaid to the Trustee in trust for the holders.
 
        Upon due presentment for registration of transfer of this Note at the
office or agency of the Company maintained for that purpose in accordance with
the terms of the Indenture, a new Note or Notes of authorized denominations for
an equal aggregate principal amount will be issued to the transferee in exchange
thereof, subject to the limitations provided in the Indenture, without charge
except for any tax, assessment or other governmental charge imposed in
connection therewith.
 
        The Company, the Trustee, any authenticating agent, any paying agent,
any conversion agent and any Note Registrar may deem and treat the registered
holder hereof as the absolute owner of this Note (whether or not this Note shall
be overdue and notwithstanding any notation of ownership or other writing hereon
made by anyone other than the Company or any Note Registrar) for the purpose of
receiving payment hereof, or on account hereof, for the conversion hereof and
for all other purposes, and neither the Company nor the Trustee nor any other
authenticating agent nor any paying agent nor other conversion agent nor any
Note Registrar shall be affected by any notice to the contrary. All payments
made to or upon the order of such registered holder shall, to the extent of the
sum or sums paid, satisfy and discharge liability for monies payable on this
Note.
 
        No recourse for the payment of the principal of or Interest on this
Note, or for any claim based hereon or otherwise in respect hereof, and no
recourse under or upon any obligation, covenant or agreement of the Company in
the Indenture or any supplemental indenture or in any Note, or because of the
creation of any indebtedness represented thereby, shall be had against any
incorporator, stockholder, employee, agent, officer or director or subsidiary,
as such, past, present or future, of the Company or of any successor
corporation, either directly or through the Company or any successor
corporation, whether by virtue of any constitution, statute or rule of law or by
the enforcement of any assessment or penalty or otherwise, all such liability
being, by acceptance hereof and as part of the consideration for the issue
hereof, expressly waived and released.
 
        For purposes of sections 1272, 1273 and 1275 of the Internal Revenue
Code of 1986, as amended, this Note is being issued with Tax Original Issue
Discount and the issue date of this Note is August 3, 2005. In addition, this
Note is subject to the United States federal income tax regulations governing
contingent payment debt instruments. For purposes of sections 1272, 1273 and
1275 of the Internal Revenue Code, the comparable yield of this Note is 8.00%
per year, compounded semi-annually (which will be treated as the yield to
maturity for United States federal income tax purposes).
 

29

--------------------------------------------------------------------------------


 
 
        The Company agrees, and by acceptance of a beneficial interest in a Note
each holder and any beneficial owner of a Note shall be deemed to have agreed to
treat the Note as indebtedness of the Company for United States federal income
tax purposes that is subject to Treasury Regulation Section 1.1275-4 or any
successor provision (the “contingent payment regulations”) and to be bound (in
the absence of an administrative determination or judicial ruling to the
contrary) by the Company’s determination of the comparable yield and the
projected payment schedule within the meaning of the contingent payment
regulations. A holder of Notes may obtain the issue price amount of Tax Original
Issue Discount, issue date, yield to maturity, comparable yield and projected
payment schedule for the Notes, determined by the Company pursuant to the
contingent payment regulations, by submitting a written request for it to the
Company at the following address: Commonwealth Telephone Enterprises, Inc.,
100 CTE Drive, Dallas, Pennsylvania 18612-9774, Attention: Vice President,
Investor Relations.
 
        This Note shall be deemed to be a contract made under the laws of New
York, and for all purposes shall be construed in accordance with the laws of New
York, without regard to conflicts of laws principles thereof.
 
        Terms used in this Note and defined in the Indenture are used herein as
therein defined.
 


30

--------------------------------------------------------------------------------




ABBREVIATIONS
 
        The following abbreviations, when used in the inscription of the face of
this Note, shall be construed as though they were written out in full according
to applicable laws or regulations.
 
TEN COM -
as tenants in common
 
UNIF GIFT MIN ACT -___ Custodian ___
TEN ENT -
as tenant by the entireties
 
(Cust) (Minor)
JT TEN -
as joint tenants with right of survivorship and not as tenants in common
 
under Uniform Gifts to Minors Act
____________________________
(State)

 
        Additional abbreviations may also be used though not in the above list.
 


--------------------------------------------------------------------------------



GUARANTEE
 
The Guarantor listed below (hereinafter referred to as the “Guarantor,” which
term includes any successors or assigns under the Indenture dated as of
August 3, 2005, between Commonwealth Telephone Enterprises, Inc. (the “Company”)
and The Bank of New York, as trustee (herein called the “Trustee”) (the “Base
Indenture”), as amended by the First Supplemental Indenture dated as of March 8,
2007 among the Company, Citizens Communications Company, a Delaware corporation
(“Citizens”) and the Trustee (the “First Supplemental Indenture”, and together
with the Base Indenture, the “Indenture”), has irrevocably and unconditionally
guaranteed on a senior basis the Guarantee Obligations (as defined in Section
6.01 of the First Supplemental Indenture), which include (i) the due and
punctual payment of the principal of and interest on the 2005 Series A 3¼%
Convertible Notes due 2023 (the “Notes”) of the Company, whether at maturity, by
acceleration, call for redemption, upon a repurchase or otherwise, the due and
punctual payment of interest on the overdue principal and (to the extent
permitted by law) interest on any interest on the Notes, and the due and
punctual performance of all other obligations of the Company, to the Holders of
the Notes or the Trustee all in accordance with the terms set forth in Article 6
of the First Supplemental Indenture, and (ii) in case of any extension of time
of payment or renewal of any Notes or any such other obligations, that the same
shall be promptly paid in full when due or performed in accordance with the
terms of the extension or renewal, whether at maturity, by acceleration, call
for redemption, upon a repurchase or otherwise.
 
The obligations of the Guarantor to the Holders of the Notes and to the Trustee
pursuant to this Guarantee and the Indenture are expressly set forth in Article
6 of the First Supplemental Indenture and reference is hereby made to such First
Supplemental Indenture for the precise terms of this Guarantee.
 
The Guarantor hereby waives diligence, presentment, demand of payment, filing of
claims with a court in the event of merger or bankruptcy of the Company, any
right to require a proceeding first against the Company, the benefit of
discussion, protest or notice with respect to the Notes and all demands
whatsoever.
 
This is a continuing Guarantee and shall remain in full force and effect and
shall be binding upon the Guarantor and its successors and assigns until full
and final payment of all of the Company’s obligations under the Notes and
Indenture or until legally discharged in accordance with the Indenture and shall
inure to the benefit of the successors and assigns of the Trustee and the
Holders of the Notes, and, in the event of any transfer or assignment of rights
by any Holder of the Notes or the Trustee, the rights and privileges herein
conferred upon that party shall automatically extend to and be vested in such
transferee or assignee, all subject to the terms and conditions hereof. This is
a Guarantee of payment and performance and not of collectibility.
 
This Guarantee shall not be valid or obligatory for any purpose until the
certificate of authentication on the Note upon which this Guarantee is noted
shall have been executed by the Trustee under the Indenture by the manual or
facsimile signature of one of its authorized officers.
 


--------------------------------------------------------------------------------


 

 
The obligations of the Guarantor under this Guarantee shall be limited to the
extent necessary to insure that it does not constitute a fraudulent conveyance
under applicable law.
 
THE TERMS OF ARTICLE 6 OF THE FIRST SUPPLEMENTAL INDENTURE ARE INCORPORATED
HEREIN BY REFERENCE.
 
Capitalized terms used herein have the same meanings given in the Indenture
unless otherwise indicated.
 
 
 


--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Guarantor has caused this instrument to be duly
executed.
 
Dated:
 
CITIZENS COMMUNICATIONS COMPANY
 
By:
    Name:    Title:

 


--------------------------------------------------------------------------------





CONVERSION NOTICE
 
TO:
COMMONWEALTH TELEPHONE ENTERPRISES, INC.
THE BANK OF NEW YORK

 
        The undersigned registered owner of this Note hereby irrevocably
exercises the option to convert this Note, or the portion thereof (which is
$1,000 or a multiple thereof) below designated, in accordance with the terms of
the Indenture referred to in this Note, subject to the Company’s payment
elections, and directs that any shares issuable and deliverable upon such
conversion, together with any check in payment of any cash and any Notes
representing any unconverted principal amount hereof, be issued and delivered to
the registered holder hereof unless a different name has been indicated below.
Capitalized terms used herein but not defined shall have the meanings ascribed
to such terms in the Indenture. If shares, any portion of this Note not
converted or a check for cash payable are to be issued in the name of a person
other than the undersigned, the undersigned will provide the appropriate
information below and pay all transfer taxes payable with respect thereto. Any
amount required to be paid by the undersigned on account of interest, including
contingent interest, if any, accompanies this Note.
 
Dated: ______________________
 
__________________________________
__________________________________
Signature(s)
Signature(s) must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Note Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.
__________________________________
Signature Guarantee





--------------------------------------------------------------------------------



 
        Fill in the registration of shares of Common Stock if to be issued, and
Notes if to be delivered, other than to and in the name of the registered
holder:
 

   
(Name)




   
(Street Address)




   
(City, State and Zip Code)




   
Please print name and address

 
Principal amount to be converted
(if less than all): 
   
$
 

 
Social Security or Other Taxpayer
Identification Number:
 
 





--------------------------------------------------------------------------------





DESIGNATED EVENT REPURCHASE NOTICE
 
TO:
COMMONWEALTH TELEPHONE ENTERPRISES, INC.
THE BANK OF NEW YORK

 
 
        The undersigned registered owner of this Note hereby irrevocably
acknowledges receipt of a notice from Commonwealth Telephone Enterprises, Inc.
(the “Company”) regarding the right of holders to elect to require the Company
to repurchase the Notes upon the occurrence of a Designated Event with respect
to the Company and requests and instructs the Company to repay the entire
principal amount of this Note, or the portion thereof (which is $1,000 or an
integral multiple thereof) below designated, in accordance with the terms of the
Indenture at the price of 100% of such entire principal amount or portion
thereof, together with accrued Interest to, but excluding, the Designated Event
Repurchase Date, to the registered holder hereof. Capitalized terms used herein
but not defined shall have the meanings ascribed to such terms in the Indenture.
The Notes shall be repurchased by the Company as of the portion thereof,
together with accrued interest to, but excluding, the Designated Event
Repurchase Date pursuant to the terms and conditions specified in the Indenture.
 
$         principal amount of the Notes to which this Designated Event
Repurchase Notice relates (if less than entire principal amount)
 
        Dated:
 
        Signature(s):
 
        NOTICE: The above signatures of the holder(s) hereof must correspond
with the name as written upon the face of the Note in every particular without
alteration or enlargement or any change whatever.
 
        Note Certificate Number (if applicable):
 
        Principal amount to be repurchased (if less than all):
 
        Social Security or Other Taxpayer Identification Number:
 




--------------------------------------------------------------------------------





REPURCHASE NOTICE
 
TO:
COMMONWEALTH TELEPHONE ENTERPRISES, INC.
THE BANK OF NEW YORK

 
 
 
        The undersigned registered owner of this Note hereby irrevocably
acknowledges receipt of a notice from Commonwealth Telephone Enterprises, Inc.
(the “Company”) regarding the right of holders to elect to require the Company
to repurchase the Notes and requests and instructs the Company to repay the
entire principal amount of this Note, or the portion thereof (which is $1,000 or
an integral multiple thereof) below designated, in accordance with the terms of
the Indenture at the price of 100% of such entire principal amount or portion
thereof, together with accrued Interest to, but excluding, the Repurchase Date,
to the registered holder hereof. Capitalized terms used herein but not defined
shall have the meanings ascribed to such terms in the Indenture. The Notes shall
be repurchased by the Company as of the Repurchase Date pursuant to the terms
and conditions specified in the Indenture.
 
$         principal amount of the Notes to which this Repurchase Notice relates
(if less than entire principal amount)
 
        Dated:
 
        Signature(s):
 
        NOTICE: The above signatures of the holder(s) hereof must correspond
with the name as written upon the face of the Note in every particular without
alteration or enlargement or any change whatever.
 
        Note Certificate Number (if applicable):
 
        Principal amount to be repurchased (if less than all):
 
        Social Security or Other Taxpayer Identification Number:
 


--------------------------------------------------------------------------------





ASSIGNMENT
 
        For value received ______________________________hereby sell(s)
assign(s) and transfer(s) unto ___________________________________ (Please
insert social security or other Taxpayer Identification Number of assignee) the
within Note, and hereby irrevocably constitutes and appoints
______________________________________ attorney to transfer said Note on the
books of the Company, with full power of substitution in the premises.
 


Dated: ______________________
 
 
__________________________________
__________________________________
Signature(s)
Signature(s) must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Note Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note Registrar
in addition to, or in substitution for, STAMP, al in accordance with the
Securities Exchange Act of 1934, as amended.
__________________________________
Signature Guarantee


 
NOTICE: The signature on the Conversion Notice, the Designated Event Repurchase
Notice, the Repurchase Notice or the Assignment must correspond with the name as
written upon the face of the Note in every particular without alteration or
enlargement or any change whatever.











--------------------------------------------------------------------------------




COMMONWEALTH
TELEPHONE ENTERPRISES, INC.
2005 Series A 3¼% Convertible Note due 2023
 
No. 2
 
The original principal amount of this Note is
$[                                ] DOLLARS ($[                          ]). The
principal amount has been adjusted in accordance with the terms of the Indenture
as set forth below:
 


Date
Principal Amount
Notation Explaining Principal Amount Recorded
Authorized Signature of Trustee or Custodian
                                                                               
                                                                               
                               






